DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 12-14, 20 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koga et al. US 2005/0146397.

Re claim 12, Koga teaches a method of forming a packaged electronic device (1, fig1 or 10, [56]), the method comprising: 
forming at least one seal ring of at least one metal material (26 and 28a, fig10, [133]) on a lower surface of a substrate (surface of 3 facing 14, fig10, [115]); 

disposing at least one electronic device (5, fig1 and 11, [58]) on the substrate and within a cavity (S, fig10, [127]) having walls that are defined by the at least one seal ring (26 and 28a, fig10, [133]), a portion of the layer of dielectric material (2, fig10, [70]), and the lower surface of the substrate (surface of 3 facing 14, fig10, [115]).
Re claim 13, Koga teaches the method of claim 12 wherein forming the at least one seal ring includes forming the at least one seal ring (26 and 28a, fig10, [133]) on a bonding structure (27a, fig10, [133]) formed on the lower surface of the substrate.
Re claim 14, Koga teaches the method of claim 12 further comprising depositing a layer of polymer material (11, fig1, [80]) on at least a portion of a lower surface of the layer of dielectric material.
Re claim 20, Koga teaches the method of claim 12 further comprising forming interdigital (IDT) electrodes of an acoustic wave filter on the lower surface of the substrate within the cavity (5, fig1 and 11, [118]).
Re claim 25, Koga teaches the method of claim 12 further comprising forming an aperture (9, fig1, [61]) in the layer of dielectric material (2, fig1, [70]) that exposes a portion of the lowest surface of the at least one seal ring (surface of 28a facing 2, fig10), the layer of dielectric material covering a second portion of the lowest surface of the at least one seal ring (2 cover surface of outer 28, fig1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. US 2005/0146397 in view of Agraharam et al. US 2006/0214292.

Re claim 15, Koga does not explicitly show the method of claim 14 further comprising forming at least one conductive via on at least a portion of a lower surface of the layer of polymer material and extending through openings formed in the layer of polymer material and the layer of dielectric material to the at least one seal ring.
Agraharam teaches forming at least one conductive via (44, fig8, [19] [37]) on at least a portion of a lower surface of the layer of polymer material (surface of 54 in contact with 44, fig8, [19]) and extending through openings formed in the layer of polymer material (54, fig8, [19]) and the layer of dielectric material (passivation layer, fig8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Koga with the teaching of Agraharam to replace layer 11 of Koga with 56 and 54 in fig8 of Agraharam. The motivation to do so is to adjust the shape bump to prevent cracks leading to failure of the solder joint (Agraharam, [4]).
Re claim 16, Koga modified above teaches the method of claim 15 wherein forming the at least one conductive via includes depositing a metal seed layer of copper (Koga, 10, fig1, [78]) or gold on the at least one seal ring (Koga, 26 and 28, fig1, [133]).
Re claim 17, Koga modified above teaches the method of claim 15 wherein forming the at least one conductive via includes depositing a conductive pad of metal (Koga, 10, fig1, [78]) and a layer of solder material (Koga, 13, fig1, [7]).
Re claim 18, Koga modified above teaches the method of claim 15 further comprising disposing the packaged electronic device in an electronic device module (Koga, bond 1 to 15, fig2 or 15).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. US 2005/0146397 in view of Huang et al. US 2011/0210413.

Re claim 21, Koga does not explicitly show the method of claim 12 wherein forming the at least one seal ring includes forming an inner seal ring and an outer seal ring, the inner seal ring circumscribing the cavity and the outer seal ring circumscribing both the cavity and the inner seal ring.
Huang teaches forming an inner seal ring (111C, fig4, [26]) and an outer seal ring (110, fig4, [26]). Huang also teaches the pattern provide additional support force during the process and reduce noise in the device region (Huang, [27]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Koga with the teaching of Huang to provide additional support force and reduce noise in the device region (Huang, [27]). Combination can be met with a reasonable expectation for success since the references are related to formation of MEMS device.
The outcome of the combination will show forming an inner seal ring (Koga, inner layer 14 forming a ring shape as in Huang) and an outer seal ring (Koga, outer layer 14 forming a ring shape as in Huang).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 1, 4-8, 10, 11, 23, 24, 26 and 27 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
Specifically, the limitations are material to the inventive concept of the application in hand to seal a MEMS device with two binary alloy of different metal materials ratio to achieve mechanical and hermetic requirements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/Examiner, Art Unit 2812